VJ10- K5o£- H (A)             ^^-%3.,Sto3-0^

                             WRIT NUMBER; VJ \Q - 13503' 14               >N^" 8^5^3-0/

                                        IN THE


                                  OF CRIMINAL APPEALS
                                                                       RECEIVED IN
                              FOR THE STATE OF TEXAS              COURT OF CRIMINAL APPEALS

                                     AUSTIN,TEXAS                        JAN 09 2015

                                                                      Abe! Acosta, Clerk
                                       EX PARTE


                                  ARMANDO   FERMIN   SOTO

                                       APPLICANT




                APPLICANT'S REQUEST FOR FACTS,FINDNIGS AND
                CONCLUSIONS OF LAW ON THE            ISSUES DESIGNATED

                                  BY THE TRIAL COURT.




TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

        Applicant asks the court to order the Trial Court to provide
facts     findings     and    conclusions of law on the issues designated
in   its written order.            Alternatively, Applicant asks this- Court

to designate the issue and order the resolution.

A.      INTRODUCTION

        The    Applicant     is     Armando    Fermin       Soto; Respondent is the
State     of   Texas, by and through the Dallas County                District Att

orneys office.

        Applicant seeks the issuance of facts, findings and conclus
ions of law in the issue designated by the trial court.

EX PARTE SOTO-REQUEST                                                           PAGE,1
B.      FACTS

        A     jury        convict.ed                Applicant.- of the offense of intoxication

manslauthter              and           sentenced           him     to     twenty   years' confinement

in     the     Texas           Department              of        Criminal Justice.       His conviction

was     affirmed              by the court of Appeals in an unpublished opinion.

(See No.05-ll-01062-CR, Soto v. State)
        Applicant              in        three        separate        grounds       for relief asserted

that        he was deprived of the right to a meaningful appeal.                                  Spec

ifically           he     claimed              that his Appellate Counsel filed an Anders

brief        which was accepted by the Dallas Court of Appeals. (Anders
v.     California,                 386 U.S. 738        (1967)).    When an attorney files
an     Anders           brief           the        appellant is given an opportunity to file

a     pro     se brief.                 Applicant did not receive notice of the brief,

and the        opportunity                    to     file        a pro se brief in a timely manner

due     to     Appellate                 counsel's          error's. (Appellate counsel mailed
the     notice           to        him        at a unit to which he was not assigned, and

failed        to        properly              identify him with his correct TDCJ number).
        The        State           in     their        response          to the application for writ

of habeas corpus stated:

                   In the interest of justice,  the State requests that
                   this  court gather evidence by way of affidavit from
                   Applicant's defense counsel or TDCJ mailroom records
                   regarding Applicant's appeal.  If    the Court finds
                   that Applicant was deprived of      the right to file a
                   pro  se brief,   the  State  requests that Applicant be
                   granted a new appeal in the form of the opportunity
                   to file an out-of-time pro se brief...

        On     July           7,    2014,          the Trial Court signed an order designat

ing     issues           stating              that     there        were     controverted, previously

unresolved              issues           material           to     the legality of the Applicant's
EX PARTE SOTO-RBQUEST                                                                             PAGE,2
confinement exist.                    Specifically,            "whether       Applicant   received

notification              from        the     Gourt:of Appeals that his attorney filed

An     Anders           Brief and that the deadline for requesting the record

had been set."

        Upon the designation this issue Applicant filedztwo seperate

requests           for        the appointment of counsel,                   both were unanswered.

On     December                 2014,        Applicant         received notification from the

court        of     Criminal.          Appeals           that his writ had been received and

presented to the court.

C.      ARGUMENT &             AUTHORITIES

        "[When]           the        convicting court decides that there controver
ted, previously unresolved facts which are material to the legal

ity     of        the     applicant's           confinement,           it    shall enter an order

within        20        day     of     the     expiration        of the time allowed for the

state        to     reply,           designating the issues of fact to be resolved.

To     resolve those issues the court may order affidavits, deposit

ions,        interrogatories...                 and hearings....             the convicting court

may     appoint           an        attorney        or    magistrate        to hold a hearing and

make     findings              of     fact...        It shall be the duty of the reporter

woh     is designated to transcribe a hearing held pursuant to [art
icle     11.07]           to        prepare a transcript within 15.days of its con
clusion.           Tex. Code Crim. Proc. 11.07, sec. 3(d).

        This        applicant           has     never received any resolution from the

Trial        court, an attorney or magistrate on the issue                            designated.

        Applicant              asserts        that       the   court    was required to notify

him     of        the     resolution           of        the issue via findings of fact,      and


EX PARTE SOTO-REQUEST                                                                       PAGE, 3
conclusions    of     law.      Applicant     asks        the   court to forward to

him   any resolution filed by the Trial court related to the issue

designated.

      Alternatively,         Applicant     asks     the     Court    to re-designate

the   issue    as     to     whether     applicant        was properly notified of

his opportunity to file a pro se brief on appeal.

D.    PRAYER


       For all of these reasons,          Applicant        prays    the   court order

the   resolution of     the issue.

                                                   Respectfully submitted,

                                                    Armando F. Soto
                                                  ' 174.0241-Coffield     Unit
                                                    2661 F.M. 2054
                                                   Tennessee Colony, Tx 75884




EX PARTE SOTO-REQUEST                                                            PAGE,4